Title: Peter Minor to Thomas Jefferson, 19 October 1812
From: Minor, Peter
To: Jefferson, Thomas


          Dr Sir Ridgeway Oct. 19. 1812. 
          I send you the horse agreeable to your request, & think you will find him to suit you.  Mr Gilmer said nothing about the time of payment for his horse to me but I am so certain that he will not be straitened for money before the time you mention, that I shall not hesitate to accept your offer if you like him upon trial. The Horse while in the Service of Mr Carr, for one or two Winters was much Subject to the Scratches & from being kept up for a fortnight past has some symptoms of it at present. I think it will require very judicious keeping to preserve him free from it during this winter. I give you this information before you make your election to keep him or not
          Yrs with Friendship & respectP Minor
        